Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicants’ Amendment to the Claims filed on 12/11/2020 is entered.
The Sequence Listing filed on 11/12/2020 has been accepted.
Claims 41-52 are new.
Claims 15, 16, 18, 19, 33, 37, and 39-52 are pending.
Response to Amendment
Any/all objections and rejections made in a previous office action and not repeated in this office action are withdrawn herein.
Priority
This US15/042,573 filed on 02/12/2016 is a CON of 14/319,255 filed on 06/30/2014 (now US Patent 9,260,723) which is a CON of PCT/US2013/075317 filed on 12/16/2013 which claims US priority benefit of US Provisionals 61/779,169 filed on 03/13/2013 and 61/738,355 filed on 12/17/2012.
Declaration Under 37 CFR 1.131(a)
The Declaration of Inventors Mali, Yang, and, Church filed on 02/11/2021 under 37 CFR 1131(a) is sufficient to overcome the Chen et al reference by establishing priority of the presently claimed invention to at least as early as before December 6, 2012.   Note that the scaffold sequence of the Declaration (Figure 1a and S1b) is shown in the instant specification in Figures 1A and is the scaffold of the instant claims comprising SEQ NO: 
Accordingly, the rejection of claims 15, 16, 18, 19, 33, and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2016/0298134 to Chen et al (with US priority to US Provisional 61/734,256 field on Dec 6, 2012) is WITHDRAWN.
Terminal Disclaimer
The terminal disclaimer filed on 12/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10,435,708 and 10,526,618 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the NSDP rejections made in the previous office action over US Patent Nos 10,435,708 and 10,526,618 are WITHDRAWN.
Information Disclosure Statement
The IDS filed on 02/11/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because the currently amended claims are rendered obvious by the copending claims in view of Kim et al and Doudna et al.  Currently amended claims are drawn to a method of altering a eukaryotic cell comprising providing to a eukaryotic cell a first guide RNA comprising a scaffold sequence and a spacer sequence complementary to a first target nucleic acid sequence and a second guide RNA comprising a scaffold sequence and a spacer sequence complementary to a second target nucleic acid sequence, wherein each guide RNA is a crRNA-tracrRNA fusion of between 100 to about 250 nucleotides, providing to the cell a Cas enzyme of a Type II CRISPR system, wherein the first guide RNA binds to the first target nucleic acid sequence, the second guide RNA binds to the second target nucleic acid sequence and the Cas enzyme cleaves the first and second target nucleic acid sequences in a site specific manner to remove an intervening fragment.  Co-pending claim 37 recites a method of removing an intervening fragment from a target nucleic acid sequence in a eukaryotic cell comprising providing to the eukaryotic cell a first guide RNA sequence and a second guide RNA sequence, providing to the eukaryotic cell a Cas9 enzyme that interacts with the first guide RNA sequence and the second guide RNA sequence, wherein the first guide RNA sequence and the second guide RNA sequence bind to the target nucleic acid sequence and the 
GUUUU AG AGCU AG A A AU AGC A AGUU A A A AU A AGGCU AGU CC GUU AUC A ACUU G A A A A AGU GGC ACC G AGU C GGU GC (SEQ ID NO:46).  Copending claim 42 recites within claim 37 wherein a plurality of guide RNAs that are complementary to different target nucleic acid sequences are provided to the eukaryotic cell and the Cas9 enzyme cleaves the different target nucleic acid sequences in a site specific manner.  Note that the SEQ ID NO: 46 of the copending claims is the same sequence as SEQ ID NO: 46 of the instant claims.
Thus the combination of copending claims are essentially the same as the presently claimed invention except that the copending claims do not explicitly recite the gRNA is between 100 to about 250 nucleotides in length.  However, the copending claims do specify the exact SEQ ID NO: 46 as the scaffold sequence.  It would have been prima facie obvious in view of Kim et al and Doudna et al to use a gRNA that is between 100 to about 250 nucleotides in length because each of Kim et al (e.g., ‘324 Prov Figure 1A) and Doudna et al disclose single guide RNA constructs having a spacer region of about twenty nucleotides in length.  Doudna et al disclose single/chimeric guide RNAs for use in complex with target DNA and Cas enzymes to cleave double-strand target DNA in vitro.  In paragraph 00114 (Provisional), Doudna explicitly state that the term “DNA-targeting RNA” includes single-molecule DNA targeting RNAs.  
Further, copending claims 2-5, 31-36 and 38-41 recite eukaryotic host cells including stem cells, human induced pluripotent stem cells, yeast, and plant, cells which are the same cell types of the instant claims 18-19, 43-44, and 47-50.
Further, per instant claim 51, Kim et al teach wherein the Cas9 enzyme is encoded by  a human codon optimized nucleic acid (e.g., ‘324 Provisional page 8, para 3, line 3).  It would have been prima facie obvious to use a human codon-optimized Cas9 sequence for the rationale of better expression in human cells.
Further, per instant claim 52, copending claims 50-54 recite the Cas enzyme includes a nuclear localization signal.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 40 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Free of the prior art
Claims 15, 16, 18, 19, 33, 37, and 39-52 appear free of the prior art.

However, neither Kim et al (Provisional) nor Kim et al combined with Doudna et al (Provisional) teach or suggest a method of altering a eukaryotic cell comprising providing to a eukaryotic cell a first guide RNA comprising a scaffold sequence and a spacer sequence complementary to a first target nucleic acid sequence and a second guide RNA comprising a scaffold sequence and a spacer sequence complementary to a second target nucleic acid sequence, wherein each guide RNA is a crRNA-tracrRNA fusion of between 100 to about 250 nucleotides, providing to the cell a Cas enzyme of a Type II CRISPR system, wherein the first guide RNA binds to the first target nucleic acid sequence, the second guide RNA binds to the second target nucleic acid sequence and the Cas enzyme cleaves the first and second target nucleic acid sequences in a site specific manner to remove an intervening fragment as presently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636